DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
2.	Receipt is acknowledged of the Amendment filed September 27, 2021.
Terminal Disclaimer
3.	The terminal disclaimer filed on September 27, 2021 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Allowable Subject Matter
4.	Claims 21-42 are allowable over prior art.
	The following is an examiner’s reason for allowance: Although prior art includes teachings of methods and devices which includes displaying unsecure information on a terminal in a first mode in which a security shield of the terminal is inactive and further displaying a second mode wherein a different view is displayed, the identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 21-42 of the present claimed invention. Specifically, prior art fails to teach the claimed method, wherein the method comprises displaying unsecure information on a terminal in a first mode in which a security shield of the terminal is inactive; after displaying the unsecure information in the first mode, displaying on the terminal a request for input of secure information to identify a customer; wherein the terminal displays the request in a second mode in which the security shield is active and obscures a view of the request; and wherein the terminal automatically moves from the first mode to second mode in response to the request being displayed. Prior art further fails to teach the claimed device, wherein the device comprises a terminal configured to receive input of secure information and to display multimedia, the terminal comprising a screen configured to show a request for input of the secure information to identify a customer and configured to show the multimedia, a security shield operatively coupled to the screen, and a processor configured to automatically move the terminal from a first mode, in which the security shield is inactive, to a second mode, in which the security shield is active and obscures a view of the request, in response to the request being shown on the screen; wherein the multimedia is shown with the terminal in the first mode, and the request is shown with the terminal in the second mode. Lastly, prior art fails to specifically teach the claimed device, wherein the device comprises a terminal configured to display multimedia and to receive input of secure information to identify a customer, the terminal comprising a security shield, and a screen operatively coupled to the security shield, configured to show a request for input of the secure information with the security shield in a first state in which the security shield obscures a view of the request, and configured to show the multimedia with the security shield in a second state in which the security shield is not obscuring a view of the multimedia; wherein the terminal includes one of a fuel dispenser, a vending machine, a parking payment device, and a transportation service vehicle. The above limitations are not disclosed in prior art and moreover, one of ordinary skill in the art would not have been motivated to come to the claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122. This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
November 20, 2021